DETAILED ACTION
Claim Objections
Claim 1 is objected to because of an unnecessary comma “,” in line 7 of the claim.  The comma should be deleted.  Accordingly, going forwards with examination, the claim is interpreted to be:
--A method comprising:
installing a gas meter in a gas supply net;
determining, by the gas meter, a level of pressure within the gas meter;
determining, by the gas meter, a flow rate level within the gas meter, wherein the gas meter determines if a leak exists based on the flow rate level, and the level of pressure;
determining, by the gas meter, if a location of the leak is upstream or downstream from the gas meter[[,]]; and
a head end configured at a set position, wherein the gas meter informs the head end of the location of the leak.--

Claim 15 is objected to because of one grammatical error “configure.”  Going forwards with examination, the claim is interpreted to be:
--A system comprising:
a gas meter configured in a gas supply grid;
a meter housing configured with a first pressure sensor and a flow tube to measure a pressure and a flow rate of the gas meter within the grid;
an electronic index coupled with a second pressure sensor, wherein a difference between the first pressure sensor and the second pressure is calculated to determine a current net pressure within the gas meter; and
a head end configured to receive an alert from an RF communication module, wherein the head end receives the alert from the RF communication module based on a location of a leak being found based on the net pressure and flow rate of the gas meter.--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gyoutoku et al. (US 2022/0147069 A1) in view of Kamimura et al. (EP 3879239 A1).
7. 	Gyoutoku teaches a system 100 comprising (See fig. 1, reproduced below):
a gas meter (comprising a flow path/tube 101) installed in a gas supply net (for general household and/or business; Par. 0049);
a pressure sensor (106) outside the gas meter (101) and a pressure sensor (105) inside the gas meter (101) configured to determine a rate of pressure within the gas meter (Par. 0020);
an flow tube 101 (including a flow rate determination unit 103) configured to measure a flow rate within the gas meter (101), wherein the flow tube 101 (with the flow rate determination unit 103) assists the gas meter (101) to determine 
a head end (= control circuit 104) configured to receive an alarm from the gas meter (101) based on the determined rate of pressure, the measured flow rate

    PNG
    media_image1.png
    843
    816
    media_image1.png
    Greyscale


Gyoutoku is silent about:  determine/receive a location of the leak.  

Kamimura teaches a system comprising (See fig. 1, reproduced below):
a gas meter (1), 
a pressure sensor (3) configured to determine a rate of pressure within the gas meter (1), 
a flow rate detector (2) configured to measure a flow rate within the gas meter (1), 
an flow tube 10 (including a flow rate detector 2) configured to measure a flow rate within the gas meter (1), wherein the flow tube 10 (with the flow rate detector 2) assists the gas meter (1) to determine a location of a leak based on the rate of pressure and the flow rate (the location of the leak being downstream of the gas meter 1; Abstract; Pars. 0018, 0021), and
a head end (= an outside unit) configured to receive an alarm from the gas meter 1 (via a communication unit 7 in the gas meter) based on the determined rate of pressure, the measured flow rate, and the location of the leak (so that the head end can inform a center device an integrated value of the flow rate of the gas or shut off valve 4 to shut off the flow path/tube 10 to stop gas supply flowing through the gas meter 1, thereby also stopping leakage downstream of the gas meter 1, based on and instruction from the center device; Abstract; Pars. 0018, 0021).

    PNG
    media_image2.png
    642
    883
    media_image2.png
    Greyscale


It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Kamimura teaching to Gyoutoku system by having the system also determine/receive a location of the leak (the location of the leak being downstream of the gas meter, for example).
	
	
8. 	Gyoutoku as modified teaches the system of claim 7, wherein the gas meter is configured to inform the head end of an abnormal situation (e.g., a leak, as discussed above in claim 7; Gyoutoku Par. 0020).
10. 	Gyoutoku as modified teaches the system of claim 7, wherein the head end (outside unit) provides information about the one or more locations of leaks to one or more external sources (= the center device) to enable the one or more external sources (center device) to provide assistance to the one or more locations of leaks (as discussed above in claim 7; Kamimura Par. 0018: “Communication unit 7 can communicate with the outside to transmit an integrated value of the flow rate value of the gas detected by the flowrate detector 2 or shut off the gas by shutoff valve 4 based on an instruction from a center device”).

11. 	Gyoutoku as modified teaches the system of claim 7, wherein the gas meter closes an integrated valve 4 (Kamimura Fig. 1) based on the location of the leak (as discussed above in claim 7.  Note that the shutoff valve 102 in Gyoutoku, or the shutoff valve 4 in Kamimura, may be made to be an external or integral part of the system/meter.  Being external/internal or separate/integral is an obvious variation unpatentable.  In re Larson, 340 F.2d 965, 967, 144 USPQ 347, 349 (CCPA 1965); In re Wolf, 251 F.2d 854, 855, 116 USPQ 443, 444 (CCPA 1958)).

12. 	Gyoutoku as modified teaches the system of claim 7, wherein the measured flow rate and level of pressure allows the gas meter to determine that the location of the leak is downstream (as discussed above in claim 7).

14. 	Gyoutoku as modified teaches the system of claim 7, wherein the gas meter closes an external valve 102 (Gyoutoku Fig. 1) in response to the leak being detected (as discussed above in claim 7.  Note that the shutoff valve 102 in Gyoutoku, or the shutoff valve 4 in Kamimura, may be made to be an external or integral part of the system/meter.  Being external/internal or separate/integral is merely an obvious variation unpatentable.).

15 (having essentially equivalent subject matter of claim 7).
Gyoutoku as modified teaches a system 100 comprising:
a gas meter (comprising a flow path/tube 101) configured in a gas supply grid (for general household and/or business; Gyoutoku Fig.1; Par. 0049);
a meter housing (being at least an outer part of the flow path/tube 101) configured with a first pressure sensor (105) and a flow tube 101 (including a flow rate determination unit 103) to measure a pressure and a flow rate of the gas meter (101) within the grid (Gyoutoku Fig.1; Par. 0020);
an electronic index (= a control circuit 104; Gyoutoku Fig.1) coupled with a second pressure sensor (106), wherein a difference between the first pressure sensor (105) and the second pressure (105) is calculated to determine a current net pressure within the gas meter (Gyoutoku Par. 0020); and
a head end (= an outside unit) configured to receive an alert from an RF communication module (7), wherein the head end receives the alert from the RF communication module (7) based on a location of a leak being found based on the net pressure and flow rate of the gas meter (so that the head end can inform a center device an integrated value of the flow rate of the gas or shutoff valve 4 to shut off the flow path/tube 10 to stop gas supply flowing through the gas meter 1, thereby also stopping leakage downstream of the gas meter 1, based on and instruction from the center device; Kamimura Fig. 1; Kamimura Abstract; Pars. 0018, 0021.   Note that RF is well known for wireless communication.  Therefore, it would have been obvious to have the communication module 7 in Kamimura be an RF communication module, so as to be wireless.  Regardless, being wired or wireless is considered an obvious variation of each other).

16. 	Gyoutoku as modified teaches the system of claim 15, wherein the gas meter informs the head end when the flow rate rises past a maximum flow rate of the gas meter (or whenever the flow rate likely causes anomaly; Gyoutoku Par. 0020.  Also, please note that the claim appears to have the gas meter programmed based on results of routine experimentation to optimize performance of the gas meter.  It has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

17. 	Gyoutoku as modified teaches the system of claim 15, wherein the gas meter determines that an abnormal situation has occurred when the flow rate rises past a maximum flow rate of the gas meter (or whenever the flow rate likely causes anomaly; Gyoutoku Par. 0020.  Also, similar to claim 16, the claim appears to have the gas meter programmed based on results of routine experimentation to optimize performance of the gas meter).

19. 	The system of claim 15, wherein the gas meter is configured to close an internal valve (4) (Kamimura Fig. 1) when the gas meter determines that there is a leak that is upstream or downstream from the gas meter (See discussions above in claims 7, 11).

20. 	The system of claim 15, wherein the gas meter is configured to close an internal valve (4) (Kamimura Fig. 1) in response to the leak being a combination of air and gas (and/or the leak being gas alone, as long as the integrated value of the flow rate of the gas or any combination likely causes anomaly) to prevent any potential damage to a house or environment within the system (Gyoutoku Par. 0020).

Allowable Subject Matter
Claim 1-6 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “…determining, by the gas meter, if a location of the leak is upstream or downstream from the gas meter…”
(Claims 2-6 are dependent on claim 1.) 
Note:  Gyoutoku is silent about determining a location of the leak.  Kamimura, on the other hand, can determine a location of the leak to be downstream from the gas meter.  Kamimura appears unable to determine a location of the leak to be upstream from the gas meter.  In other words, both Gyoutoku and Kamimura appear unable to determine if a location of the leak is upstream or downstream from the gas meter.  Neither Gyoutoku nor Kamimura appears interested in determining any leak upstream of the gas meter. 

Claims 9, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 9, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the gas meter determines if the gas meter is used in air, gas or a mixture of gas and air.”

With respect to claim 13, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the measured flow rate and level of pressure allows the gas meter to determine that the location of the leak is upstream.”

With respect to claim 18, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the gas meter determines whether the leak is upstream or downstream from the gas meter based on the flow rate and level of pressure information of the gas meter.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           May 27, 2022